DETAILED ACTION
This is the First Office Action on the Merits based on the 16/897,844 application filed on 06/10/2020 and which claims as originally filed have been considered in the ensuing action. 
    
   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Sweden on 06/11/2019. It is noted, however, that applicant has not filed a certified copy of the 16/897,844 application as required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Species A (Figures 2-8) in the reply filed on10/06/2021 is acknowledged.
The Applicant argued that the identified species of B (Figures 5a-8) should be combined with Species A (Figures 2-4c) as they are different sections of the same adapter. The arguments have been persuasive and Species B has been included with Species A. The restriction between Species A/B and Species C has been maintained.
All claims are directed to the elected species. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/10/2020 and 10/28/2020 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
1a in Figure 3
14 in Figure 3
  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  
On line 1, “connector,” should be corrected to ---connector---
On line 2, “the assembly” should be corrected to ---the adapter assembly---
On line 5, “said rope” should be corrected to ---said exercise rope---
On line 9, there should be a period at the end of the sentence
Claim 2 is objected to because of the following informalities:  
On line 3, there should be a period at the end of the sentence
Claim 3 is objected to because of the following informalities:  
On line 2, “the rope” should be corrected to –the exercise rope---
Claim 5 is objected to because of the following informalities:  
On line 1, “the slot” should be corrected to ---the at least one slot--
Claim 9 is objected to because of the following informalities:  
On line 2, “the rope” should be corrected to –the exercise rope---
Claim 10 is objected to because of the following informalities:  
On line 1, “an adapter” should be corrected to ---the adapter---
On line 2, “an exercise rope” should be corrected to –the exercise rope---
On line 3, “the rope” should be corrected to --- the exercise rope---
Claim 11 is objected to because of the following informalities:  
On line 2, “the tope” should be corrected to ---the exercise rope---
On line 2, “a cavity” should be corrected to ---the cavity---
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “its bottom end” on line 5 and “the top end of the connector part” on line 8 lack antecedent basis. The Examiner notes that a bottom and top end have been claimed for the first and second portion of the connector part, but not for the connector part. The Examiner notes that “the top end of the connector part” in claims 2 and 10 and “the bottom end” in claim 10 is similarly unclear
	Regarding claim 2, the limitation “the releasable connection” on line 1 lacks antecedent basis. Further, it is unclear if “the releasable connection” refers to the “top end of the connection part is configured to releasably connect to the accessory connector” or is a different component. 
Regarding claim 7, the limitation “a locking unit” on line 2 is unclear. It is unclear if “a locking unit” refers to the “top end of the connection part is configured to releasably connect to the accessory connector” or is a different component. 
	Regarding claim 8, it is unclear what if any components listed are part of the “locking unit”. 
	Regarding claim 9, the limitation “the interface” on line 2 lacks antecedent basis. 
Regarding claim 10, the limitation “an accessory connector” on line 8 is unclear, an accessory connector has already been claim in claim 1, upon which claim 10 depends. It is unclear if the “accessory connectors” are the same or different components. 
Regarding claim 12, the limitation “an accessory connector” on line 3 is unclear, an accessory connector has already been claim in claims 1 and 10, upon which claim 12 depends. It is unclear if the “accessory connectors” are the same or different components. 
Regarding claim 12, the limitation “a locking unit” on line 4 is unclear. It is unclear if “a locking unit” refers to the “top end of the connection part is configured to releasably connect to the accessory connector” or is a different component.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “locking means” has been interpreted under 35 USC 112f. The specification discloses that the locking means is in the form of a locking ring, a hose clamp, clearance holes for screw and nut or self threaded screws and/or threaded holes, see paragraphs [0048-0050].
The Examiner notes that “by means of a bayonet mount” in claims 2 and 8 have not been interpreted under 35 USC 112f. The Examiner suggests removing “means of” from the claim language. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dohmann et al (US 5,236,405).

Regarding claim 1:
	Dohmann et al disclose a connection part being formed by a first portion (41) and a second portion (41a), each having a bottom end and top end (see Figure below, each of the first and second portion have a bottom end near the rope and a top end near connection 42), wherein the first and the second portion of the connection part forms, at its bottom end, a cavity (48) configured to receive an end portion of said rope (see Figure below, the second collet cylindrical body 32 has been considered an end portion of the rope 11a), and a locking means (screws, see Figure below. Applicant discloses that the locking means can be screws, see 35 USC 112(f) interpretation above) arranged to connect the first portion and the second portion to each other, wherein the top end of the connection part is configured to releasably connect to the accessory connector (see Figure below, the top part of the connection part is configured to be releasably secured to a handle, which is an accessory). 
[AltContent: textbox (Locking means)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    858
    705
    media_image1.png
    Greyscale


Regarding claim 3:
	Dohmann et al disclose a sleeve (the second collet cylindrical body 32, in the broadest reasonable interpretation, has been considered a sleeve as it is configured to be placed around the rope) configured to be arranged on the end portion of the rope (see Figure 7) and to be received in the cavity created by the connection part (see Figure 7), wherein the sleeve comprises a shoulder portion (the ball section 34) configured to interact with an inner surface of the cavity (see Figure 7).

Regarding claim 4:
	Dohmann et al disclose that the cavity of the connection part comprises an internal circumferential recess in which the shoulder portion on the sleeve is configured to be inserted (see Figure 7).

Regarding claim 5:
	Dohmann et al disclose that the connection part is provided with at least one slot (the threaded slot, see Figure 7).

Regarding claim 6:
	Dohmann et al disclose that the slot is arranged on the first portion (see Figure 7).

Regarding claim 10:
	Dohmann et al disclose inserting the first end of the rope (see Figure below, the second collet cylindrical body 32 has been considered an end portion of the rope 11a) into the cavity (48) formed by the first portion (41) and the second portion (41a) of the connection part, wherein the first end of the rope is inserted into the bottom end of the connection part (see Figure 7), arranging the locking means such that the locking means connects the first and second portions together (see Figure 7), and releasably engaging an accessory connector to the top end of the connection part (see Figure 7).

Regarding claim 11:
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7-8, 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dohmann et al (US 5,236,405) in view of Winkler et al (US 6,752,746).
Dohmann et al discloses the device as substantially claimed above. 

Regarding claim 2:
	Dohmann et al fails disclose that the releasable connection between the accessory connector and the top end of the connection part is provided by means of a bayonet mount.
	Winkler et al teaches a jump rope, similar to that of Dohmann et al, with a handgrip (14) connected to a cap (32) through a bayonet mount (see column 8 lines 31-56).


Regarding claim 7 and 8:
	Dohmann et al fails discloses that the accessory connector comprises a locking unit having at least one protrusion configured to engage with the connection part and the connection part is provided with at least one slot and wherein the accessory connector is connectable to the connection part by means of a bayonet mount formed by the at least one protrusion provided on the locking unit and the at least one slot provided on the connection part.
Winkler et al teaches a jump rope, similar to that of Dohmann et al, with a handgrip (14) connected to a cap (32) through a bayonet mount (see column 8 lines 31-56). Further, the bayonet mount comprises at least one protrusion configured to engage with at least one slot. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection mechanism between the accessory connector and the top end of the connection part to be a bayonet mount, as taught by Winkler et al, as bayonet mounts are well known releasable connection mechanisms. 

Regarding claim 11 and 14-15:

Winkler et al teaches a jump rope, similar to that of Dohmann et al, with a handgrip (14) connected to a cap (32) through a bayonet mount (see column 8 lines 31-56). Further, the bayonet mount includes at least one protrusion configured to engage with at least one slot, wherein the protrusion is placed within the slot and rotated to lock in place. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection mechanism between the accessory connector and the top end of the connection part to be a bayonet mount, as taught by Winkler et al, as bayonet mounts are well known releasable connection mechanisms. 

Examiner’s Comment
No prior art rejection has been made with respect to claims 9 and 13, as the indefiniteness of the claim renders the scope of the claim unascertainable with a high degree of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Megan Anderson/Primary Examiner, Art Unit 3784